 
 
I 
111th CONGRESS
1st Session
H. R. 3774 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To implement title V of the Nuclear Non-Proliferation Act of 1978 and to promote economical and environmentally sustainable means of meeting the energy demands of developing countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Development Program Implementation Act of 2009. 
2.FindingsCongress finds that— 
(1)title V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) requires the United States to work with developing countries in assessing and finding ways to meet their energy needs through alternatives to nuclear energy that are consistent with economic factors, material resources, and environmental protection; and 
(2)in December 2008, the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism noted that the Federal Government had failed to implement title V of that Act and recommended that the Federal Government implement title V of that Act to help reduce the risk of nuclear proliferation. 
3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Oversight and Government Reform, the Committee on Foreign Affairs, the Committee on Energy and Commerce, and the Committee on Appropriations of the House of Representatives. 
(2)Energy development programThe term energy development program means the program established under title V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.). 
(3)SecretaryThe term Secretary means the Secretary of Energy, in cooperation with the Secretary of State and the Administrator of the United States Agency for International Development. 
4.Energy development program implementation 
(a)Strategic and implementation plans 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall develop— 
(A)strategic plans for the energy development program consistent with title V of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.); and 
(B)implementation plans for the energy development program consistent with title V of that Act. 
(2)Review of plansNot later than 180 days after the date of enactment of this Act, the Secretary shall submit the strategic and implementation plans to the appropriate congressional committees for review. 
(b)ImplementationNot later than 180 days after the date on which the plans are submitted to the appropriate congressional committees for review under subsection (a), the Secretary shall implement the plans. 
(c)Allowances, privileges, and other benefits 
(1)In generalA Federal employee serving in an exchange capacity in the energy development program shall be considered to be detailed. 
(2)Employing agencyFor the purpose of preserving allowance, privileges, rights, seniority, and other benefits with respect to the Federal employee, the employee shall be— 
(A)considered an employee of the original employing agency; and 
(B)entitled to the pay, allowances, and benefits from funds available to the original employing agency. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for fiscal year 2010 and each fiscal year thereafter. 
5.Reports 
(a)Annual reportNot later than 1 year after the date of implementation of the plans under section 4(b) and every year thereafter, the Secretary shall report annually to the appropriate congressional committees on the plans consistent with section 501 of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261). 
(b)Report on the alternative energy corps 
(1)Cooperative ActivitiesNot later than 1 year after the date of implementation of the plans under section 4(b), the Secretary shall report to the appropriate congressional committees on the feasibility of expanding the cooperative activities established pursuant to section 502(c) of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3262) into an international cooperative effort. 
(2)RequirementsThe report required under paragraph (1) shall include an analysis and description of— 
(A)an Alternative Energy Corps that is designed to encourage large numbers of technically trained volunteers to live and work in developing countries for varying periods of time for the purpose of engaging in projects to aid in meeting the energy needs of those countries through— 
(i)the search for and use of non-nuclear indigenous energy resources; and 
(ii)the application of suitable technology, including the widespread use of renewable and unconventional energy technologies; and 
(B)other mechanisms that are available to coordinate an international effort to develop, demonstrate, and encourage the use of suitable technologies in developing countries. 
 
